DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 2 and all dependent claims are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 2 recites “at least partially covering a torso”, applicant cannot positively recite the human body. This can be corrected by using “adapted to/configured for” language. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, 10, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poirier (US 5,561,858) in view of Lonon (US 4,835,795). The device of Poirier discloses,
With respect to claim 2, one-piece garment, comprising:
a tubular member (11) configured to at least partially covering a torso of a wearer (Figure 1), the tubular member comprising a back portion and a front portion (11), the front portion comprising a first band (45, column 5, lines 53-55) portion at a lower edge of the front portion (45, Figure 6), the first band portion configured for extending transversely across an abdomen of the wearer (Figure 4);

a flap portion extending (23) downwardly from the rear portion of the tubular member (Figures 1-2) , the flap portion having an opened position and a closed position (Figures 1 and 2), wherein the flap portion in the closed position forms a leg hole that comprises an upper apex (Figure 5) and the first band portion is located above the upper apex (Figure 5) , and an edge of the flap portion is secured behind an underside of the first band portion in the closed position (35, 37 Figure 6). 

The device of Poirier substantially discloses the claimed invention but is lacking a second fastener. 
The device of Lonon discloses at least one second fastener (27) in an upper portion of the back portion for releasably fastening the flap portion to the back portion in the opened position.
	It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the fastener taught by Lonon in order to provide a way to secure the flap out of the way when not in use (Column 3, lines 55-58).

The device of Poirier discloses
With respect to claim 9, the at least one first fastener comprises at least one snap fastener (35, 37). 
With respect to claim 10, wherein the at least one snap fastener comprises a first snap fastener portion secured to the front portion (35) and a second snap fastener portion secured to the flap portion (37), wherein the first snap fastener portion removably engages the second snap fastener portion to securely fasten the lower edge of the front portion to the edge of the flap portion when the flap portion is in the closed position. (Figure 6). 

With respect to claim 11, wherein the flap portion (23) extends at least from an upper apex of a first leg hole to an upper apex of a second leg hole (Figure 5). 

With respect to claim 12, wherein the one-piece garment is a swimsuit (Figure 5). 

Claims 3-8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Poirier and Lonon, as applied above, and further in view of Scheer et al. (US 9,572,386).  The modified device of Poirier substantially discloses the claimed invention, including Lonon teaching that the fastening device are formed in a strip along the length of the tubular element, the flap and the rear of the garment. The modified device of Poirier fails to disclose the fastening element being magnetic. 
The device of Scheer et al discloses, 
With respect to claim 3, wherein the at least one first fastener comprises a pair of complimentary magnetic assemblies (Column 4, lines 30-35), when replacing the strip fasteners taught by Lonon with the complimentary magnetic assemblies taught by Sheer et al., in combination the first magnetic assembly integrally coupled to the front portion of the tubular member, and a second magnetic assembly integrally coupled to the flap portion (Lonon Figures 8 and 9). 

With respect to claim 4, wherein the first magnetic assembly has a first thin flexible strip (3) having magnetic properties (Column 4, lines 30-35), and in combination is integrally formed within the lower edge of the front portion of the tubular member (as shown in Lonon). 



With respect to claim 6, wherein the first and second strips provide overlapping engagement and attraction (Column 4, lines 30-35), and when used in combination would be such that the lower edge of the front portion of the tubular member overlaps and conceals the edge of the flap portion in the closed position (Figure 6). 

With respect to claim 7, the device of Lonon teaches a second fastener, but fails to teach that it is magnetic. The device of Scheer et al. teaches a garment wherein the fastener has magnetic assembly having magnetic properties (Column 4, lines 30-35). 

With respect to claim 8, and in combination wherein the second magnetic assembly is releasably engaged to the third magnetic assembly when the flap portion is in the opened position. The device would be capable of being used in the manner recited since the structure of the prior art meets the structure as recited.
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to replace the fastening elements of Lonon with the magnetic fastening elements of Scheer et al. in order to provide quick and easy access to the garment (Column 1, line 15-24). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689.  The examiner can normally be reached on Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732